DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 8 the claim states “held in place by the antitragus…held in place by the tragus” thereby claiming the ear in the claim. The claim should read “configured to be held in place by the antitragus…configured to be held in place by the tragus.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Just et al. (US Pub 2015/0351688).
With respect to claim 1, Just discloses a medical device (See figs 8, 18a-b and 19a-b below) for obtaining diagnostic data from a subject’s ear (title), the device having an inserted position and a rotated position (can be rotated into the right position once it is in the ear), the device comprising: a central body (fig 19, 818); an extension (fig 19A, 714) connected to the central body, the extension adapted for insertion into the ear canal; a receptor (paragraph 102, detector 22) located within at least one of the central body and the extension; a first flexible arm (fig 19, 824) having a connected end extending from the central body and a free end, wherein the first flexible arm extends linearly from the central body when the device is in the inserted position (fig 19A), and the first flexible arm bends to conform to the concha of the ear when the device is in the rotated position (paragraph 105, bends and compresses to conform to the ear), the first flexible arm being configured to encourage a placement of the device such that the receptor is able to obtain the diagnostic data from the ear drum when the device is in the rotated position (paragraph 104 and 105). With respect to claim 3, Just discloses wherein the first flexible arm bends to conform to the concha of the subject’s ear in the rotated configuration when the device is inserted into the subject’s right ear (fig 8 shows the device in the right ear). With respect to claim 4, Just discloses wherein the extension is an attachment coupled (fig 19, 714 is attached to 818) to the central body. With respect to claim 5, Just discloses wherein the extension is integrally formed with the central body (Fig 19 the extension and body are shown integrally together). With respect to claim 6, Just discloses wherein the first flexible arm is removably attached to the central body (fig 18A shows the body without the 1st arm attached). With respect to claim 7, Just discloses wherein the central body is stabilized by the ear in the rotated configuration (fig 8 and paragraph 104). With respect to claim 8, Just discloses wherein at least one of an inferior portion and a posterior portion of the central body is held in place by the antitragus and an anterior portion of the central body is held in place by the tragus in the rotated configuration (fig 8 shows the body being held in place between the tragus and the antitragus. With respect to claim 10, Just discloses, wherein, in the inserted configuration, the device is inserted into the ear without rotation (the device can be inserted without rotation). With respect to claim 11, Just discloses wherein the device has the rotated configuration after the device is inserted into the subject’s ear and is rotated between 45 degrees and 180 degrees along a plane approximating the sagittal plane (once in the ear the device can be rotated 360 degree in the ear until the device is positioned in the right position and positioned in the ear as shown in fig 8). With respect to claim 15, Just discloses wherein the receptor is an image capturing element (paragraph 108, optical detector) configured to obtain visual data of the ear drum in the rotated configuration. With respect to claim 50, Just discloses further comprising a second flexible arm (fig 19A, 822) having a connected end (See fig 19A below) extending from the central body and a free end (see fig 19A below), wherein the second flexible arm extends linearly (see dotted lines in figure 822, paragraph 104 the member is resilient and can be bent to configure the ear) from the central body when the device is in the inserted position and is configured to encourage the placement of the device such that the receptor is able to obtain the diagnostic data from the ear drum when the device is in the rotated position (paragraph 104). With respect to claim 2, Just discloses wherein the second flexible arm extends linearly from the central section in the rotated configuration (see dotted line in fig 8 additionally the support arm shown in figure 8 extends linearly and then bends into the ear). With respect to claim 9, Just discloses wherein the first flexible arm extends 180 degrees from the second flexible arm in the inserted configuration (first and second arms extend in opposite directions). With respect to claim 12, Just discloses wherein the central body comprises a patient-proximate outer surface (see fig 19B below), a distal outer surface (see 19B below) opposite the patient-proximate outer surface, and an edge surface (see fig 19B below) extending between the perimeters of the patient-proximate and distal outer surfaces, wherein the patient-proximate and distal outer surfaces are generally oval- shaped (see oval in fig 19B below) and comprise a major axis, a minor axis (see fig 19B below), and a first end and a second end located at opposite ends of the major axis, wherein: the extension is positioned near the first end of the patient-proximate outer surface (714 in the proximal surface), the extension extending outward from the patient-proximate outer surface in a direction generally perpendicular (extends down perpendicularly from the surface) to the patient-proximate outer surface, and the connected ends of the first and second flexible arms are positioned near the second end of the distal outer surface, and the free ends of the first and second flexible arms extend away from the central body in opposite directions that are parallel (see fig 19B below) to the minor axis. With respect to claim 13, Just discloses wherein the device is symmetric around the major axis of the central body, such that the device can be used in the subject’s left ear or right ear (714 of the device is symmetrical). With respect to claim 14, Just discloses wherein the extension comprises a distal end connected to the patient-proximate outer surface and a patient-proximate tip extending into the subject’s ear canal, the distal end being wider than the patient-proximate tip such that the extension is tapered (fig 19, 714 tapered to the proximal surface)  to prevent over insertion of the extension into the subject’s ear canal. With respect to claim 51, Just discloses wherein the second flexible arm bends to conform to concha of the subject’s ear in the rotated configuration when the device is inserted into the subject’s left ear (second arm is the opposite direction of the first arm so it would face the concha in the left ear). With respect to claim 52, Just discloses wherein the second flexible arm is removably attached to the central body (fig 18A shows the device 710 without 822).

    PNG
    media_image1.png
    887
    764
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10835145 B1 discloses a medical device for the ear with flexible arms
US 10250964 B2 discloses a device for the ear with a flexible arm
US 20170119314 A1 discloses a medical device for the ear with flexible arms that rotate in the ear
US 20170112447 A1 discloses a medical device for the ear with flexible arms
US D777149 S discloses a device for the ear with a flexible arm
US 20160029964 A1 discloses a medical device for the ear with flexible arms
US 20150215693 A1 discloses a device for the ear with a flexible arm
US 8888701 B2 discloses a medical device for the ear with a flexible arm
US 20140073880 A1 discloses a medical diagnostic device for an ear
US 8647270 B2 discloses a medical device for the ear with flexible arms 
US 20140003644 A1 discloses a medical diagnostic device for an ear
US 20120253166 A1 discloses a medical diagnostic device for an ear

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773